                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF KANSAS

IN RE:                                                 )
                                                       )
THE YOUNG MEN’S CHRISTIAN                              )       Case No. 20-20786
ASSOCIATION OF TOPEKA, KANSAS,                         )       Chapter 11
                                                       )
                               Debtor.                 )
                                                       )

         OBJECTION OF COREFIRST BANK & TRUST, AS BOND TRUSTEE, TO
                         CONFIRMATION OF PLAN

         COMES NOW, CoreFirst Bank & Trust, as Bond Trustee (“CoreFirst”), by and through

its attorneys, Riordan, Fincher & Beckerman, P.A., and objects to confirmation of the Debtor’s

Subchapter V – Small Business Debtor Reorganization Plan Dated July 15, 2020 (Doc. No. 101)

(the “Plan”). In support of its objection, CoreFirst states as follows:

         1.    An issue has arisen regarding service of the Plan and ballots on the bondholders.

Debtor filed a motion regarding the same on September 21, 2020, which will be heard by the

Court on October 9, 2020.

         2.    CoreFirst intends to object to Debtor’s motion and contends that the Debtor did

not properly notice and serve the Plan and ballots. CoreFirst objects to confirmation of the Plan

for this reason, among others. Given the issues raised in Debtor’s motion, CoreFirst has

requested an extension of the deadline to object the Plan and submit ballots.

         3.    Out of an abundance of caution, CoreFirst is filing this objection to ensure no

deadline is waived. CoreFirst has various concerns regarding the Plan and the proposed treatment

of its claim, and reserves the right to amend or supplement this objection.




                 Case 20-20786        Doc# 131      Filed 09/30/20        Page 1 of 2
       4.      CoreFirst, as Bond Trustee, objects to the proposed treatment of its claim pursuant

to 11 U.S.C. 1129(a)(7), as the Plan does not provide for the full value of CoreFirst’s secured

claim and improperly modifies the terms of the claim.

       5.      Further, given the feasibility concerns raised by the Debtor’s Plan, CoreFirst

objects pursuant to 11 U.S.C. 1123(a)(5) and 11 U.S.C. 1129(a)(3) and (11). The Plan does not

appear to be filed in good faith, or to propose a sustainable, workable reorganization of the

Debtor.

       6.      CoreFirst hereby objects to confirmation of the Plan and puts Debtor to its proof

regarding the requirements for confirmation of the Plan. Again, CoreFirst reserves the right to

amend or supplement this objection at a later date.

       WHEREFORE, CoreFirst Bank & Trust, as Bond Trustee, respectfully objects to

confirmation of Debtor’s Plan as set forth herein, and requests such other and further relief as the

Court deems just and equitable.

                                                       Respectfully submitted,

                                                       /s/ R. Patrick Riordan
                                                       R. Patrick Riordan, #15518
                                                       RIORDAN, FINCHER
                                                       & BECKERMAN, P.A.
                                                       3735 SW Wanamaker Road, Suite A
                                                       Topeka, KS 66610
                                                       (785) 783-8323; (785) 783-8327 (fax)
                                                       riordan@rfb-lawfirm.com
                                                       Attorneys for CoreFirst Bank & Trust

                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 30th day of September, 2020, I electronically filed the above
and foregoing using the CM/ECF system which sent notification to all parties of interest
participating in the CM/ECF system.

                                                       /s/ R. Patrick Riordan
                                                       R. Patrick Riordan, #15518


                                                 2
                Case 20-20786        Doc# 131        Filed 09/30/20   Page 2 of 2
